DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Claims 1-20 are pending in the current application. Claims 1-3, 5 and 15-20 are withdrawn for being drawn to a non-elected invention. Claims 4 and 6-14 are under examination. 

Election/Restrictions
Applicant’s election without traverse of Group II: claims 6-14 and Species B: monomers in the reply filed on July 1, 2022 is acknowledged. 
Claims 1-3, 5 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2022. 
Applicant’s response to the election of species is incomplete. However, upon further consideration, the requirement for election of species is withdrawn, due to lack of undue search burden. Thus, claim 14 will be examined as part of the elected invention of Group II. Claims 4 and 6-14 are being examined. 

Priority
	This application claims benefit of U.S. provisional application 62/796,842 filed on January 25, 2019 and U.S. provisional application 62/796,832 filed on January 25, 2019 and U.S. provisional application 62/653,821 filed on April 6, 2018. 

Information Disclosure Statement
	The information disclosure statements filed on May 13, 2019; October 23, 2019; January 24, 2020; March 17, 2021; June 30, 2021; January 7, 2022; January 7, 2022; April 4, 2022; and June 24, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 6-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, claim 6 recites “applying an enzyme layer” in line 10. Claim 6 later recites “applying a glucose limiting membrane over the enzyme membrane”. There is insufficient antecedent basis for “the enzyme membrane” in the claim. 
	Those claims recited in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Madangopal et al., US 20140305804A1, published on October 16, 2014 in view of Boock et al., US20070197890A1, published on August 23, 2007, Tucceri et al., (“Electrosynthesis and Spectroscopic Characterization of Poly-o-Aminophenol) Film Electrodes”, International Scholarly Research Notices, May 15, 2012, Vol. 2012, Article ID 942920, 26 pages, 2012) and Spyropoulos et al., (“Fabrication and Utilization of Bifunctional Protein/Polysaccharide Coprecipitates for the Independent Codelivery of Two Model Actives from Simple Oil-in-Water Emulsions”, Langmuir, March 2018, Vol. 34, pp. 3934-3948).   
Regarding claim 6, Madangopal teaches methods of manufacturing sensors in which nearby electrodes can be selectively decorated with molecules of interest, such as biomolecules, allowing for controlled and selective immobilization of the molecules on the nearby electrodes (paragraph 0006). Madangopal teaches directly functionalizing specific electrodes using electrochemical deposition (paragraph 0006). Madangopal further teaches that the sensitivity of each individual electrode can be tuned by controlling the net charge input during deposition, and the invention provides sensor manufacturing methods that are simple, fast, tunable, and do not require highly specialized equipment (paragraph 0006). Madangopal teaches providing first and second electrodes (relevant to providing a reference electrode) (paragraph 0007). Madangopal teaches forming an electrically conductive layer on the first and second electrodes (relevant to providing a conductive substrate) (paragraph 0009). Madangopal further teaches a sensing electrode including a first layer including an electrically conductive material, a second layer including a first electrically biocompatible material, and a third layer including a second biocompatible material (paragraph 0013). Madangopal teaches applying an enzyme immobilization layer on top of the platinum black layer through electrochemical growth of poly (3,4-ethylenedioxythiophene) [PEDOT] films using cyclic voltammetry (relevant to (paragraph 0063). Madangopal teaches applying a permselective poly(o-aminophenol) layer on top of the enzyme immobilized layer (relevant to glucose-limiting membrane) (paragraph 0064). Madangopal teaches that this polymer has unique pH dependent conductivity that affords improved selectivity to the analyte of interest (paragraph 0037). 
Madangopal does not teach a subcutaneous sensor, mixing a monomer and a basic buffer, or applying a glucose limiting layer membrane over the enzyme membrane. 
However, Boock teaches an implantable analyte sensor (relevant to subcutaneous sensor) (paragraph 0004). Boock teaches that the sensor membrane system includes an electrode domain 43, an interference domain 44, an enzyme domain 46, and a diffusion resistance domain 48 (relevant to glucose limiting membrane) wrapped around the platinum wire working electrode 38 (paragraph 0212 and Figure 4B). Boock teaches that the diffusion resistance domain is meant to provide diffusion resistance (limitation) of the analyte (paragraph 0218). Boock teaches that this membrane system was placed on an implantable glucose sensor (paragraph 0416). Boock further teaches that the resistance domain 48 includes a semi-permeable membrane that controls the flux of oxygen and glucose to the underlying enzyme domain, preferably rendering oxygen in a non-rate-limiting excess (paragraph 0245). Boock teaches that this allows the sensor to respond linearly to changes in glucose concentration while not responding to changes in oxygen concentration (paragraph 0245). 
Boock does not teach mixing a monomer and a basic buffer. 
However, Tucceri teaches electrosynthesis and spectroscopic characterization of Poly-o-Aminophenol (PoAP) film electrodes (title). Tucceri teaches that the properties of PoAP synthesized in basic medium are favorable to its applications in the field of bioelectrochemistry and electrocatalysis (p.1, 2nd column, 2nd paragraph). Tucceri further teaches that a nonconducting material is obtained that exhibits several advantages with respect to other polymers (p.1, 2nd column, 2nd paragraph).  Tucceri teaches electropolymerization of o-Aminophenol in a 0.3M NaOH hydroalcoholic solution containing 0.1M o-Aminophenol to produce a protective polymer layer on different substrates (vitreous carbon, platinum, and copper) (p.9, 2nd column, 2.2. Electropolymerization of o-Aminophenol in Alkaline and Neutral Media). Tucceri further teaches that the 0.3M NaOH hydroalcoholic solution pH is 12.7 (p.10, Figure 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the additional diffusion resistance domain taught by Boock and the mixing of a monomer with a basic buffer taught by Tucceri with the method of manufacturing a multi-analyte sensor as taught by Madangopal to arrive at the implantable sensor of the claimed invention. Madangopal, Boock and Tucceri teach analyte sensors comprising polymeric film structures on an electrode to sense an analyte. One of ordinary skill would have found it beneficial to mix o-Aminophenol in a basic buffer to create the interference membrane compound of the claimed invention because Tucceri teaches that doing so is beneficial for obtaining a non-conducting material which is favorable for its use in bioelectrochemical applications. One of ordinary skill would have further found it beneficial to apply a glucose limiting membrane over the enzyme membrane to control the flux of analyte to the enzyme, because Boock teaches that limiting oxygen access to the sensor allows the sensor to respond linearly to changes in glucose concentration. 
Regarding claim 4, Madangopal teaches that the conductive layer is platinum black (relevant to platinum or platinum coated substrate) (paragraph 0062). 
Regarding claim 7, Madangopal teaches using a 5mM o-AP solution containing 2500 U/mL enzyme in 0.05M acetate buffer (pH 5.6) (paragraph 0064). 
Madangopal does not teach a buffer having a pH between 7.4 and 10. 
However, Tucceri teaches an embodiment where o-Aminophenol monomer is dissolved in 0.3M NaOH hydroalcoholic solution with pH 12.7 (p.10, Figure 10). Tucceri further teaches that thin nonconducting POAP films synthesized in neutral media are also employed as protective layers for biosensor applications (p.10, 2nd column last paragraph). Tucceri teaches that POAP is widely used as an enzyme matrix in the construction of hydrogen peroxide biosensors because of its catalytic properties towards hydrogen peroxide reduction and limited permeability to small organic molecules (p.11, 1st column, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pH of the basic buffer to between 7.4 and 10 to obtain a basic buffer solution with reasonable expectation of success, because Tucceri teaches that using basic buffer is favorable for o-Aminophenol use in bioelectrochemical applications, and yields a non-conductive poly-o-Aminophenol polymer.  
Regarding claim 8, Madangopal does not teach mixing monomer in phosphate buffered saline (PBS) or adjusting the pH of PBS using sodium hydroxide. 
Tucceri teaches electrochemical synthesis of POAP using a number of different buffer solutions, including from 01.M phosphate buffer (pH 5.5) solution (p.3, Table 1). 
Spyropoulos teaches adjusting a buffer at pH 5.0 to pH 3 or pH 10 using solutions of hydrochloric acid or sodium hydroxide, respectively, as appropriate (p.3937, 1st column – Corelease from o/w Emulsions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted o-Aminophenol mixed with Phosphate Buffered Saline as taught by Tucceri for o-Aminophenol mixed with acetate buffer taught by Madangopal to arrive at the claimed invention, because Tucceri teaches using phosphate buffer and it would have amounted to a simple substitution of one known buffer for another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pH of the phosphate buffer taught by Tucceri using sodium hydroxide as taught by Spyropoulos to obtain a basic phosphate buffer because Spyropoulos teaches that hydrochloric acid and sodium hydroxide are used to adjust the pH of buffer. The results would have been predictable to one of ordinary skill in the art because the function of pH and effects of adding sodium hydroxide was known at the time of invention. 
Regarding claim 9, Madangopal teaches 2-aminophenol monomer (o-AP) (paragraph 0058). Madangopal further teaches that 5mM o-AP solution is used to create poly(o-aminophenol) films electrochemically deposited via cyclic voltammetry (paragraph 0064). 
Regarding claim 10, Madangopal teaches an embodiment where the monomer is 2-aminophenol (paragraph 0058). 
Regarding claim 11, Madangopal teaches that poly(o-aminophenol) films were electrochemically deposited via cyclic voltammetry using a 5mM o-AP solution containing 2500 U/mL enzyme in 0.05M acetate buffer pH 5.6 (paragraph 0064). 
Regarding claim 12, Madangopal teaches coating electrodes with a permselective layer that was designed to enhance selectivity for hydrogen peroxide over ascorbic acid (paragraph 0023 and Figure 4). Madangopal teaches that poly(o-aminophenol) is a non-conductive polymer (paragraph 0057). 
Regarding claim 13, Madangopal teaches cleaning electrodes using 1M sulfuric acid solution and cycling the potential between 0.1 and 1.2 V vs. Ag/AgCl/KCl (sat’d) at 0.1V/s until a steady state cyclic voltammogram was obtained (relevant to removing oxides from the surface of the conductive substrate) (description paragraph 0061). 
Regarding claim 14, Madangopal teaches that the enzyme is either glucose oxidase or lactate oxidase (paragraph 0063). 

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636